Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konose (US 5035525) in view of Tsai (US 8177452) and Peterson (US 7854562).
Regarding claim 1, Konose teaches a  direct liquid type writing-brush pen, comprising a barrel (3), which holds a writing brush tip unit (1) at the distal end part thereof; an ink cartridge (5), which is slidably and detachably fitted into said barrel from the basal end side thereof; and a stopper (6), which is fitted to the basal end part of said barrel to slidably support the basal end part of said ink cartridge, which is protruded from the basal end side of said barrel, wherein, in the distal end part of said ink cartridge, a valve mechanism, which accommodates a valve core (12) in a valve seat (17), is incorporated; in said valve seat, the distal end part of said valve core is removably connected to the basal end part of a relay core (2), which constitutes said writing brush tip unit.

Tsai teaches a cap (30) which covers a writing tip brush unit (12).
Peterson teaches a sealing strip (96) formed on a circumferential face of a smaller diameter part (62) of a cartridge.
Accordingly, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the device of Konose with a cap as taught by Tsai for the purpose of enabling sealed transport of the brush (Tsai, col. 4, ll. 42-45). Furthermore, it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have provided the circumferential face of a smaller diameter part of said valve seat of Konose with a sealing strip as taught by Peterson for the purpose of providing the cartridge with additional leak protection (Peterson, col. 4, ll. 39-43).

Allowable Subject Matter
Claims 2-5 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record does not teach a “mouth inner” as defined in the context of claim 2.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY S OLIVER whose telephone number is (571)270-3787.  The examiner can normally be reached on Monday-Friday, 7-3 ET.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on (571)270-3735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRADLEY S OLIVER/Examiner, Art Unit 3754                                                                                                                                                                                                        
/DAVID P ANGWIN/Supervisory Patent Examiner, Art Unit 3754